EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Boys on February 16, 2021.
The application has been amended as follows: 
In Claim 13, line 4, replace the phrase “of fruit” with - -of the fresh fruit- -;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 13, Bingham US 4,985,268 discloses a method for producing fresh fruit products (‘268, Column 1, lines 4-8) comprising cutting a fresh fruit (pineapple 10) producing a slab (fruit portion 16) having an upper and a lower parallel surface of fruit with rind (skin/hatched areas 13) only at an outer periphery.  The slab (fruit portion 16) has a height of a first dimension (‘268, FIG. 6) (‘268, Column 2, lines 36-51).  The fresh fruit (pineapple 10) is cored into a plurality of round plugs (plurality of fruit portions 16) (‘286, Column 5, lines 19-47) having a length greater than the first height dimension (‘286, FIG. 6).  However, Bingham is silent regarding coring the fresh fruit vertically by a downward stroke of a plunger wherein the plunger has coring tools, inserting the round plugs simultaneously in the downward stroke of the plunger into a plurality of tubes held 
Regarding Claim 13, Tichy et al. US 4,363,266 discloses a method for producing fresh fruit products (apples) (‘266, Column 1, lines 49-62) comprising cutting a fresh fruit (apples) producing a slab (annular apple segments) (‘266, Column 2, lines 20-32) having an upper and lower parallel surface of fruit (apple) with rind only at an outer periphery wherein the slab (annular apple segments) have a height of a first dimension.  The fresh fruit (apples) are cored vertically into a plurality of round plugs (annular apple segments) having a length equal to or greater than the first dimension by a downward stroke of a plunger (‘266, Column 2, lines 20-32).  The plunger has coring tools.  However, Tichy et al. is silent regarding inserting the round plugs simultaneously in the downward stroke of the plunger into a plurality of tubes held vertically.  There is no prior art that reasonably discloses inserting the round plugs simultaneously in the downward stroke of the plunger into a plurality of tubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792